Case 2:20-cv-02552-JAM-AC Document 1-1 Filed 12/29/20 Page 1 of 7




            EXHIBIT 1
        Case 2:20-cv-02552-JAM-AC Document 1-1 Filed 12/29/20 Page 2 of 7


1    MAYALL HURLEY                                                                        Electronically Fil d
     A Professional Corporation                                                 Superior Court of Califorriia
2    2453 Grand Canal Boulevard                                                       County of San JoaqL in
     Stockton, California 95207                                                          2020-11-30 10:10: 8
3    Telephone: (209) 477-3833                                                         Clerk: Stephanie C ja
     Facsimile: (209) 473-4818
4    NICHOLAS F. SCARDIGLI
                                                                             Case Management Conferen e
     CA State Bar No. 249947
                                                                               05/11/2021 08:45 AM in 1 D
 5
     I Attorneys for Plaintiff PERRY MATTINGLY
 6                                                                               STK-CV-UOE-2020-000

 7
                          SUPERIOR COURT OF THE STATE OF CALIFORNIA
 8
                                        COUNTY OF SAN JOAQUIN
 9
     PERRY MATTINGLY,                                    Case No.:
10
             Plaintiff,                                  COMPLAINT FOR DAMAGES FOR
11
                                                         1. DISCRIMINATION
12 I vs.
                                                         2. RETALIATION
13   PACTIV PACKAGING INC. and DOES 1-                   3. FAILURE TO PREVENT
     10, inclusive,                                         DISCRIMINATION AND
14                                                          RETALIATION
             Defendants.
15                                                       JURY TRIAL DEMANDED
16

17           Plaintiff Perry Mattingly ("Mattingly") brings this action against Pactiv Packaging Inc.

18    ("Pactiv") and Does 1-10, inclusive as referred to herein, for compensatory damages, punitive

19    damages, injunctive relief, interest, costs, and attorneys' fees resulting from the defendants'

20    unlawful and tortious conduct. As grounds Mattingly therefore alleges:

21                                                  PARTIES

22           1.      Mattingly is and/or was at all times relevant herein an individual; a resident of San

23    Joaquin California; employed in San Joaquin County, California; and an "employee" as defined by

24    Gov. Code § 12926(c).

25           2.      Pactiv is and was at all times relevant herein a corporation and an "employer" as

26    defined by Gov. Code §§ 12926(d) and 12940(j)(4)(A).

27           3.      Pactiv and Does 1-10 are referred to collectively herein as "Defendants."

28
      Complaint for Damages
      Page 1 of 6
       Case 2:20-cv-02552-JAM-AC Document 1-1 Filed 12/29/20 Page 3 of 7


1           4.      Mattingly is not aware of the true names and capacities of the defendants sued

2    herein as Does 1-100, whether individual, corporate, associate, or otherwise, and, therefore, sues

3    such defendants by these fictitious names. 1Vlattingly will amend this complaint to allege their true

4    names and capacities when ascertained. Mattingly is informed and believes, and on that basis

5    alleges, that each of the fictitiously named defendants is responsible in some manner for the

6    occurrences herein alleged and that the injuries and damages herein alleged were legally caused by

 7   such defendants. Unless otherwise indicated, each defendant was acting within the course and

 8   scope of said agency and/or employment, with the knowledge and/or consent of said co-defendant.

 9                                VENUE AND JURY TRIAL DEMAND

10           5.     Venue is proper in this Court because unlawful acts alleged herein took place in San

11   Joaquin County and Mattingly's place of employment with Pactiv was located within San Joaquin

12   County.

13           6.     Mattingly hereby demands a jury trial.

14                                      GENERAL ALLEGATIONS

15           7.     Mattingly was employed as a supervisor in Stockton, California, by Pactiv until his

16   unlawful termination on March 5, 2020.

17           8.     In 2016, Mattingly's neurologist placed him on an eight-hour workday schedule to

18   accommodate his neuromuscular disease, a permanent physical disability that limits major life

19   functions.

20           9.     Shortly thereafter, in 2016, Pactiv was informed of this reasonable accommodation

21   and that it was ongoing and permanent, then granted it.

22           10.    However, in 2018 Pactiv hired new management, including in its human resources

23   ("HR") department.

24           11.     Unhappy with the reasonable accommodation, the new management began

25   unlawfully targeting Mattingly by negatively and unjustifiably scrutinizing his performance in a

26   manner unlike that of employees who did not require a reasonable accommodation for a disability.

27

28
     Complaint for Damages
     Page 2 of 6
       Case 2:20-cv-02552-JAM-AC Document 1-1 Filed 12/29/20 Page 4 of 7


1           12.     For instance, in an effort to deny Mattingly of this reasonable accommodation,

2    Pactiv HR manager Kevin Gines ("Gines"), in July 2018, claimed that Pactiv did not have

3    Mattingly's medical documentation regarding the accommodation.

4           13.     When Mattingly produced another copy, Gines unlawfully questioned him about his

5    disability, asking him what specific medical problems he had and challenging his need for

6    reasonable accommodation.

7           14.     In a further effort to deny Mattingly of his reasonable accommodation, Pactiv HR

 8   manager Grace Munera ("Munera"), in January 2019, again claimed that Pactiv did not have any

 9   records on file concerning the accommodation.

10          15.     Shortly thereafter, Munera told Mattingly that Pactiv would probably not "approve"

11   the accommodation, which had been in place for years.

12          16.     Ultimately, in retaliation for Mattingly's requests for and use of a reasonable

13   accommodation, and based on his actual and perceived disability, Pactiv terminated Mattingly in

14   February 2020, with an effective termination date of March 5, 2020, after subjecting him to

15   months' worth of fraudulent write-ups and performance improvement plans, again, based on his

16   requests for and use of a reasonable accommodation and his actual and perceived disability.

17          17.     Aware of this unlawful conduct through its upper-level management, Pactiv failed

18   to take all reasonable steps to prevent the discrimination and retaliation.

19         18.      On November 5, 2020, Mattingly filed a complaint with the Department of Fair

20   Employment & Housing ("DFEH") against Pactiv based on the unlawful conduct described herein.

21   That same day, the DFEH issued Mattingly a right-to-sue notice, which Mattingly served on Pactiv

22   by certified mail.

23

24

25

26

27

28
     Complaint for Damages
     Page 3 of 6
        Case 2:20-cv-02552-JAM-AC Document 1-1 Filed 12/29/20 Page 5 of 7



1                                     FIRST CAUSE OF ACTION
                                 VIOLATION OF GOV. CODE § 12940(a)
2                                         (Discrimination)
                                         Against Defendants
3

4           19.     Mattingly hereby realleges and incorporates by reference each and every allegation

5    set forth above as though fully set forth herein, except as said paragraphs are inconsistent with the

6    allegations of this cause of action.

7           20.     FEHA prohibits an employer from discriminating against an employee because of

8    the race, religious creed, color, national origin, ancestry, physical disability, mental disability,

 9   medical condition, genetic information, marital status, sex, gender, gender identity, gender

10   expression, age, sexual orientation, or military and veteran status of any person. Gov. Code §

11   12940(a).

12           21.     Nevertheless, as set forth above, Defendants discriminated against Mattingly based

13   on actual and perceived disability.

14           22.     As a result, Mattingly has suffered damages.

15           23.     Defendants' actions towards Mattingly were committed or ratified by Defendants,

16   and/or their managing agents and/or employees in an oppressive, fraudulent, and malicious manner

17   in order to injure or damage Mattingly, thereby justifying an award of punitive damages.

18           24.     Wherefore, Mattingly seeks damages as set forth below.

19                                  SECOND CAUSE OF ACTION
                             VIOLATION OF GOV. CODE §§ 12940(k), (m)(2)
20                                         (Retaliation)
                                        Against Defendants
21

22           25.     Mattingly hereby realleges and incorporates by reference each and every allegation

23   set forth above as though fully set forth herein, except as said paragraphs are inconsistent with the

24   allegations of this cause of action.

25           26.     It is unlawful for an employer to retaliate against an employee for requesting

26   accommodation or for exercising rights or opposing practices forbidden under FEHA. Gov. Code

27   §§ 12940(h), (m)(2).

28
     Complaint for Damages
     Page 4 of 6
       Case 2:20-cv-02552-JAM-AC Document 1-1 Filed 12/29/20 Page 6 of 7


1           27.     Nevertheless, as set forth above, Defendants unlawfully retaliated against Mattingly.

2           28.     As a result, Mattingly has suffered damages.

3           29.     Defendants' actions towards Mattingly were committed or ratified by Defendants,

4    and/or their managing agents and/or employees in an oppressive, fraudulent, and malicious manner

5    in order to 'injure or damage Mattingly, thereby justifying an award of punitive damages.

6           30.     Wherefore, Mattingly seeks damages as set forth below.

 7                                       TIiIRD CAUSE OF ACTION
                                  VIOLATION OF GOV. CODE § 12940(k)
 8                           (Failure to Prevent Discrimination and Retaliation)
                                             Against Defendants
 9

10          31.     Mattingly hereby realleges and incorporates by reference each and every allegation

11   set forth above as though fully set forth herein, except as said paragraphs are inconsistent with the

12   allegations of this cause of action.

13          32.     FEHA requires an employer to take all reasonable steps necessary to prevent

14   discrimination and retaliation from occurring. Gov. Code § 12940(k).

15           33.    Nevertheless, as set forth above, Defendants failed to prevent discrimination and

16   retaliation against Mattingly.

17           34.     As a result, Mattingly has suffered damages.

18           35.     Defendants' actions towards Mattingly were committed or ratified by Defendants,

19   and/or their managing agents and/or employees in an oppressive, fraudulent, and malicious manner

20   in order to injure or damage Mattingly, thereby justifying an award of punitive damages.

21           36.     Wherefore, Mattingly seeks damages as set forth below.

22                                          PRAYER FOR RELIEF

23           WHEREFORE, the following relief is sought:

24           1.      For compensatory, special, and general damages;

25           2.      For injunctive and declaratory relief pursuant to Gov. Code § 12965, including, but

26                   not limited to, a cease-and-desist order requiring Defendants to halt their

27                   discriminatory and retaliatory practices; an order requiring Defendants to conduct

28                   training for all its employees, supervisors, and management on the requirements of
     Complaint for Damages
     Page 5 of 6
           Case 2:20-cv-02552-JAM-AC Document 1-1 Filed 12/29/20 Page 7 of 7



  1~                              s.tzd an;.order re.quiring Deferidants~to`:develop.and promulgatezarl effect'iv,e
  2                      pol'icy'for•preveriting d'iscrimiriation and:retaliation;;
  3;           I.       1~or punitive and/or ex             damages;
  4               :      For stattitory attiorneys fees and costs;,`ineludirig; biat.not liinited'to, those available
  5                      und:er=Gov. Code '§ 129G5(h);
  6                      For'prejudgment:and post judgment'iriferest accordiiig to any appl"icable proui"sion
  7                     ;ofla,w'or'as otherwise pennitted.by`        ; iricluding tHat:4ivailable under Civ. Code;.§`
  8                      32.87; accordingfo proof; and;
                                                            ;               .
  9             6~;..    p'ot such oth'er.and'fi,irther relief as the.eo,urt, .deems proper;
10
       DATED: Noveiriber 25 2020                                   ]0!IAYALI, RURi.°EY M.
'12
                                                  B.,.:            ~:~-         ' •   ~
                                                                                                           ....... ,. ._...,:
                                                                                                                                ~
13:                                                               `NICHOLAS F., SCARDIGLI
:1.4
                                                                  Attorrieys.:for .Plainti.ff
                                                                   PERiRY NIATTINGLY
1'S

16

17
18
19
20
21
22
23'

24 ~

25
26.

27'

28
       Complaint.;for Danniages
       Page 6::of.6:
